Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 07, 2019

The Court of Appeals hereby passes the following order:

A19A0938. JPMORGAN CHASE, BANK, N.A. v. MICHAEL A. CRONAN.

       Upon consideration of the Joint Motion to Remand to Trial Court in the
above-styled case, it is hereby ordered that the motion is GRANTED.The case shall
be remanded to the trial court until such time as the entire record is prepared. As
explained in the joint motion, the “entire record” includes the records from the 2014
consolidated case as well as the hearing transcripts specifically designated in the
notice of appeal filed in this case. Once the entire record is prepared, appellant shall
have thirty (30) days to re-institute the appeal by filing a new notice of appeal in the
trial court.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/07/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.